ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_09_EN.txt. 88

DISSENTING OPINION OF JUDGE MORENO QUINTANA
[Translation ]

To my great regret I am unable to associate myself with the
opinion of the majority of my colleagues of the Court, who, on the
merits of the case, have admitted, though within limits and incom-
pletely, that Portugal has a right of passage over Indian territory.
There follows from the majority opinion a legal premise that I
cannot accept. That premise is the theoretical continuance of a
de facto situation which was in my opinion discontinued by what
occurred in the enclaves in 1954. It implies, by definition, a recog-
nition that territorial sovereignty can be acquired by prescription,
a private law institution which I consider finds no place in inter-
national law. Further, the majority decision takes its exclusive stand
upon a date which does not allow a settlement of the whole of the
problem submitted to the Court.

My dissenting opinion is based upon considerations of fact and of
law which I append hereto.

*
*% *

By an Application of 22 December 1955, the Government of
Portugal instituted proceedings against the Government of India
and asked the Court to recognize a right of passage for persons and
goods, including armed forces, “between its territory of Daman
(coastal Daman) and its enclaved territories of Dadra and Nagar-
Aveli and between each of the latter’, in order to ensure, without
restrictions or difficulties, “the effective exercise of Portuguese
sovereignty in the same territories’. It also asked the Court to
declare that India was violating its international obligations by
preventing the exercise of that right and to adjudge that India
should put an end to this de facto situation. The applicant’s Memorial
amplifies this claim and supplies the legal grounds which it considers
applicable to the case.

In this Counter-Memorial the respondent argues that the Portu-
guese claim is vague and dubious, that the right of passage claimed
lacks a legal basis, that no proof has been furnished of any local
usage and that, even if it were otherwise, the said basis or proof
would be irrelevant and inapplicable to the circumstances of the
case. The applicant in turn repeated its submissions in its Reply,
declaring that it did not question India’s sovereignty within its
territory and was only asking that India should not obstruct
communications with the Portuguese enclaves.

A wealth of documentary evidence going back to the eighteenth
century was furnished by each of the Parties in support of their

86
RIGHT OF PASSAGE (DISS. OP. JUDGE MOO QRENUINTANA) 89

claims. It is mainly on the strength of this evidence that the
applicant must establish the grounds for the right of. passage it
claims, since it cannot deny that in principle the passage of persons
and goods through a State’s territory lies within the domestic
jurisdiction of that State.

* * *

The Court must first of all, and indeed exclusively, ascertain
whether a right of passage existed in Portugal’s favour for com-
munication between Daman and the enclaves and between the
enclaves themselves. For, if it did, India would be failing to observe
its international obligations by preventing Portugal from exercising
that right. The existence of a right in international relations is a fact
which, when contested, must be proved by the party which invokes
it. That is an elementary principle of procedure.

However, the Court’s task is not so simple as that, owing to the
frequent changes made by the applicant in its submissions and to
the uncertainty it has betrayed at different stages in the case
concerning the foundation ofits right. At one time, as in its Applica-
tion, it asks for full recognition of a right, at another, in the
Memorial, it reduces the claim, and again, in its Reply, limits the
exercise of that right to regulation by the territorial sovereign and
admits that the passage of armed forces could be temporarily
suspended if it were liable to create disorder within the State passed
through. And it is precisely in the event of a disturbance of the
situation in the enclaves that the passage of troops is found neces-
sary in order to restore Portugal’s alleged sovereignty.

A right of passage is not an abstract construction. It cannot be
defined in the varying, inexact and mutually contradictory terms
employed by the applicant. The right either exists in law or it does
not. Its existence cannot depend upon fluctuations and fine dis-
tinctions dictated by circumstances. In particular, the passage of
organized military units is a question that cannot be separated
from the immunity they enjoy on or in transit through foreign
territory. They represent the authority of the State itself. It is for
that reason that customary international law assigns to them the
immunity necessary’ to the performance of their duties. In my
opinion that immunity is a necessary legal condition and cannot
be waived. In a word, a right that is on each occasion made condition-
al upon the judgment of the local authority in the place where it
is exercised is a right in name only. It does not constitute a legal
right; rather it is a faculty tolerated by the territorial sovereign.

In the international sphere the normal method of acquiring rights
or of contracting obligations takes the form of an agreement, which

87
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) OO

in its widest sense is termed a treaty. These rights or obligations
may also be the consequence of a custom that has become established
between the parties from a conviction that they are applying the
law. They may evén follow, and Article 38 of the Court’s Statute
acknowledges this in its paragraph 1 (c), from a general principle
of law recognized by civilized nations. In any case, although I
agree that that Article establishes a legal order of precedence i in the
application of sources of international law, I consider that the
validity of a general principle may take the place of international
custom, and the existence of international custom the Place of a
treaty.

But the applicant fails to supply a firm and conclusive basis for
its right when it relies at one time upon a treaty, at another on
custom, on a principle or, alternatively, on legal doctrine. Accord-
ing to its argument, each of these sources is of itself a sufficient
basis. It also confuses these sources when it says that the right it
claims rests at the same time on the three main sources mentioned,
and it even invokes an historical title said to be conferred upon it
by the practice of two hundred years. Its attitude could not be
more eclectic.

However, Portugal’s principal title is the treaty known as the
Treaty of Punem, concluded in 1779 with the Maratha ruler, who
is said to have granted to the applicant the right of passage it is
claiming. Analysis of this treaty is of the first importance to an
international court if it can prove or disprove the soundness of this
basis of the case. Indeed, the application of any other source than
the treaty is logically conditional upon whether the treaty did or
did not transfer to Portugal sovereignty over the enclaves of Dadra
and Nagar-Aveli. If it did not, no right of passage could derive
from an act of territorial usurpation. At the hearing of 2 Octo-
ber, Professor Bourquin expressly acknowledged that the right of
passage that Portugal claims is only a corollary of its sovereignty
over the enclaves.

This method of procedure may be found useful whenever it can
save the Court from treading upon uncertain ground. I consider to be
uncertain ground the reference in this case to the general principles
of law recognized by civilized nations and even the reference to
general custom viewed as granting evga omnes a right of passage
through territory of third States linking enclaved territories under
the system of international law with the metropolitan country.
This method also avoids consideration of a theory so controversial
and vulnerable as the theory of so-called international servitudes.
Although the applicant denies this—the question is one of legal
terminology—it accepts it by implication when it appeals in support
of its claim to the general principles of law.

88
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) OI

+ * *

According to the applicant, Article 17 of the Treaty of Punem
established Portugal’s sovereignty over the enclaves of Dadra and
Nagar-Aveli and proved the intention of the Parties to create a
right of passage between Daman and those enclaves. A treaty can,
of course, create a rule of law, such as a right of passage, even by
implication, but in this case the main proposition to be proved is
the transfer of sovereignty. A right of passage through foreign
territory in order to communicate with an enclave can be based
only upon the title of territorial sovereign. In neither text of the
treaty presented to the Court is there any question of that right
having been created. Their terminology is ambiguous and leaves
room for doubt of all kinds. But neither of them reveals any act of
such positive effect in international relations as the transfer of
territorial sovereignty. Restrictions upon the independence of States
cannot be presumed, said the Permanent Court in the celebrated
Lotus case (see Judgments, Series A, No. Io, p. 18).

It might even be asked whether the said agreement really
constitutes a treaty, since there is no document in existence ratified
simultaneously by the two contracting parties and which may be
regarded as its authentic text. However, even a cursory study of
the situation shows that the exchange of documents—the Marathi
text of 4 May 1779 and the Portuguese text of 17 December of the
same year—was no doubt the expression of a common agreement
creating mutual rights and obligations between two legal persons
recognized as such in their international relationships. Article 6
makes it clear that a bilateral treaty was concluded and the docu-
mentary evidence produced also shows by many instances that it
was the intention of the parties to conclude a treaty and that they
were aware of having done so. It took the legal form of an exchange
of notes and the jurisprudence of the Permanent Court accepted
this form as valid in its Advisory Opinion on the Austro-German
Customs Régime (see Judgments, Series A/B, No. 41, p. 47).

What does this agreement say? I will take my stand on the
Marathi translation from the original Portuguese, submitted in this
case by the respondent; it bears the signature of the Portuguese
Viceroy, José Pedro da Camara, and is to be found at Annex F.
No. 23. Article 17, which is the decisive one, says: “The Firangee
State (Portuguese State of India) entertains friendly sentiments
towards the Pandit Pradhan (the Maratha ruler) ; the envoy convey-
ed assurances. Therefore, it is agreed that the Pandit Pradhan
should assign towards Daman from the current year a jagir of the
revenue of twelve thousand rupees in Prant Daman. Accordingly,
a sanad listing the villages be given to the Firangee State by making
a separate agreement.” This text is clear, so clear as fully to explain

89
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) 92

two important points discussed by the Parties: the nature of the
instrument concluded and that of the concession granted. Firstly,
the expressions “it is agreed’ and “separate agreement” show
beyond doubt that the instrument is a treaty in the wide sense
given to this word by international jurisprudence and doctrine.
Secondly, the word “‘jagir’’ describes its purpose, which is de-
termined by the friendly sentiments of the Portuguese towards the
Marathas. In any event, comparing one text with the other, they
do not differ much as to what was given by the Marathas to the
Portuguese: according to the former, a jagir, according to the latter,
a contribuçao. In neither text is there any vestige of a transfer of
sovereignty.

It has been established that the Mogul word jagir, corresponding
to the Marathi term savanjam, means the granting of a fiscal revenue
and not a transfer of territorial sovereignty. The Parties, however,
are not agreed upon the import of that concession. India ‘maintains
that it is a favour granted for an uncertain tenure and revocable
at the will of the donor; Portugal declares that there were also
saranjams that were hereditary, perpetual and irrevocable, such as
those guaranteed by a treaty, and that this is one of them. It is
not for the Court to adopt a position towards a dispute of purely
historical interest. But it may well observe that none of the charac-
teristics invoked by Portugal appears in the text of Article 17 of
the Treaty of Punem. Where there is doubt, the Court must stand
by the narrower interpretation. This the Permanent Court laid
down in its Judgment on the Mavrommatis Concessions (see Judg-
ments, Series A, No. 2, p. 19). And that interpretation in the present
instance is the one given by the beneficiary of the concession.
Accordingly, the Treaty of Punem expresses a promise by India to
give sums of money as a token of friendship and not a transfer of
sovereignty over villages which were not even named.

Nor is there any reference to the assignment to Portugal of a
right of passage in order to collect its jagir. The Parties saw no
need to mention this in view of the friendly sentiments, the aid and
military assistance of the Portuguese, all of which formed the
consideration for the concession granted by the Marathas. It could
not be supposed that the collection of jagir would be obstructed by
the Maratha ruler. Further, the villages which were to furnish the
annual revenue to Portugal were not mentioned in the treaty; they
were to be listed later in a sanad. That administrative act of the
Maratha sovereign was free to decide and regulate the terms of the
grant. The first annual payments were not collected by the Portu-
guese from' any village, being paid directly by the Marathas. It
cannot therefore be imagined that the said right of passage was
contemplated by the Treaty of Punem. In any case it was a question
to be settled later, should it be necessary. And it was not so settled,

go
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) 3

since passage continued to exist as a necessary corollary to the
collection of jagir-and did not thereby constitute a separate right
in Portugal’s favour. By 1954, however, the position had changed.
The friendship promised by the Portuguese to the Marathas in 1779
had given way to a cold war between India and Portugal. The
Indians had closed their Legation in Lisbon because of Portugal’s
refusal to negotiate the surrender of its sovereignty over parts of
India. As the result of circumstances the mutual rights and obli-
gations under the Treaty of Punem were extinguished. There could
not be a better application than this of the rule recalled by Emerich
de Vattel in his well-known treatise: Omnis conventio intelligitur
rebus sic stantibus. The Treaty of Punem was no more; Portugal
no longer claimed the payment of jagir; passage between Daman,
Dadra and Nagar-Aveli had no further raison d’être.

The system established by the Treaty of Punem was completed
.by two later agreements between the Portuguese and the Marathas
concluded on 29 May 1783 and 22 July 1785. Under the former the
promised fiscal revenue was to be collected from the pargana of
Nagar-Aveli, under the latter, from the village of Dadra. This second
agreement established in No. x1 of its accompanying capitulations
—their authenticity is questioned by India—an obligation upon
Portugal to suppress any revolt that might break out in the pargana.
From this it may be inferred that neither that obligation nor any
similar one would have been specially inserted in those capitulations
if Portugal had received the pargana with full sovereignty. The
suppression of revolt in one’s own territory is a function implicit
in territorial jurisdiction.

It was further claimed by the applicant that, even if the Treaty
of Punem did not transfer to the Portuguese sovereignty over the
enclaves, they had acquired it by possessio longi temporis. I cannot
consider that argument, the question not having been included in
the subject of the dispute.

*
* *

The history of this case shows that Daman has been in full
Portuguese possession since the sixteenth century. Various later
treaties and agreements seem to have recognized this sovereignty,
which is not a direct issue in the case. The fact, however, is important
in estimating the extent of the international custom which is
supposed to have created the right of passage between Daman and
the enclaves of Dadra and Nagar-Aveli. This custom is claimed to
have existed for two hundred years.

gr
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) 94

For the purpose of examining the characteristics of passage
between Daman and the enclaves, the story of Portugal’s relations
with India may be divided into three periods. The first is the
Maratha period, extending from 1779 (the date of the Treaty of
Punem) until 1818, when Great Britain annexed the Maratha
Empire. This period, according to the applicant, is that in which
the rule of custom took shape. The second and longest of the three
periods is from 1818-1947, at which last date India gained its inde-
pendence. This, the British period, is supposed to be the period
during which the rule was confirmed by the successors to the
Marathas. The third period is the period of Indian independence,
from 1947 to 1954, this last year being the yearin which occurred the
events that terminated Portuguese passage between Daman and
the enclaves. It is in this last period that the rule is said to have
been applied. Each of these historical stages really reveals the
exercise of passage in a different light, and it must be analysed
separately in order that the necessary conclusions may be drawn.

Study of the Maratha period does not tell us very much about
the recognition of a right of passage in favour of the Portuguese.
No documents and no facts support the theory during this period.
The Marathas did not oppose the passage of Portuguese officials,
private persons or goods. To have done so would have been abnormal
since they had surrendered to Portugal the revenues of the villages
of Dadra and Nagar-Aveli and they were bound to provide the
Portuguese with the means of collecting them. On the other hand,
they granted them no authorization for the passage of troops. It
therefore does not appear that the Marathas had abandoned their
de facto and de jure sovereignty over the enclaves despite the fact
that they issued the necessary permits for every such passage. On
three occasions the Marathas even confiscated the said revenues,
which seems to show that they had no intention of surrendering
sovereignty. In a word, an examination of this period shows that
passage always took place with the agreement of the Maratha
sovereigns. The applicant furnished no evidence that its alleged
right of passage was exercised independently of the express will of
the territorial sovereign in every case.

During the British period passage between Daman and the enclaves
became a more or less regular usage, either out of consideration for
a country bound to Britain by an ancient alliance or from ignorance
of what was Portugal’s real position in law. At the same time there
is no indication that Great Britain recognized the passage it
granted to Portugal as though it were a right. The British do not
seem to have renounced exercise of the powers of the territorial
sovereign any more than the Marathas did. Daman and the coastal
possessions were surrounded by a frontier cordon. The British
Government required that Portuguese officials of European origin

92
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) 95

passing through Indian territory from one Portuguese possession to
another should carry passports and visas. It must be remembered
that, under the treaty concluded on 13 June 1817 between the:
British East India Company and the Maratha Empire, sovereignty
over this part of Indian territory passed to the British Crown, and
that situation continued until 15 August 1947 when Great Britain
recognized the independence of India. The obligations of the terri-
torial sovereign passed to the conqueror in application of the rules
governing succession by States. No legal act by the British Govern-
ment altered the status juris established by the Maratha rulers
with regard to the so-called enclaves. Portugal could not claim
any more rights than it had previously possessed, nor could Great
Britain arrogate such to itself. In those circumstances no usage in
the matter of passage during this period could be transformed into
such a practice as to create an international custom invocable
against any territorial successor.

When it became independent, India made no fundamental change
in the established system. We must not forget that India, as the
territorial successor, was not acquiring the territory for the first
time, but was recovering an independence lost long since. Its legal
position at once reverted to what it had been more than a hundred
years before, as though the British occupation had made no differ-
ence. Dadra and Nagar-Aveli figure as open enclaves within Indian
territory. Goods were imported from Daman to the enclaves as
though they belonged to that territory. No insuperable difficulty
arose until 27 February 1950, when the Indian Minister in Lisbon
handed to the Portuguese Government an aide-memoire proposing
that negotiations should be started to fix the conditions for the
handing over of the Portuguese territories in India. After Portugal
refused, the Indian Government on 26 May 1053 notified the
Portuguese Government of the termination of its diplomatic mission
to Portugal. From that moment the Government of India began to
impose a number of restrictions which seriously hampered com-
munications between Daman and the enclaves. Those communi-
cations were finally cut on 21 July 1954 in consequence of what
happened in the enclaves.

*
* *

To support the Portuguese claim in this case, which implies

survival of the colonial system, without categorical and conclusive
proof is to fly in the face of the United Nations Charter.

As judge of its own law—the United Nations Charter—and judge
of its own age-—the age of national independence—the International
Court of Justice cannot turn its back upon the world as it is.

93
RIGHT OF PASSAGE (DISS. OP. JUDGE MORENO QUINTANA) 96

“International law must adapt itself to political necessities’, said
the Permanent Court of Arbitration in its award on indemnities to
Russian individuals (11 XI 1912). That is the reason why the Charter
made legal provision to cover the independence of non-self-govern-
ing territories.

My conclusion is that, as the Government of India submits, there
has never existed a Portuguese right of passage between its coastal
possession of Daman and the enclaves of Dadra and Nagar-Aveli
nor between those enclaves. In my opinion the claim of the Portu-
guese Government should have been dismissed.

(Signed) Lucio M. MORENO QUINTANA.

94
